DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 04/15/19 and 06/16/20 has been considered.

Drawings
The drawings filed on 04/15/19 are accepted.

Examiner’s Note - 35 USC § 101
Claims 1-20 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 9 is directed to a system, which is a machine. Independent claim 17 is directed to a non-transitory computer-readable medium, which is a manufacture. All other claims depend on independent claims 1, 9, and 17. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recites mathematical concepts and/or mental processes.

Claim 1
converting the drill time data into segmented drill time data (Paragraph 0017 of the applicant’s specification states, “As used herein, the term ‘segmented drill time data’ refers to a mathematical representation of the time required to drill segments …” (emphasis mine). This limitation recites mathematical relationships, which are abstract.)
decomposing the segmented drill time data into intrinsic mode functions (IMFs) using an empirical mode decomposition (This limitation recites specific mathematical calculations. One of ordinary skill in the art recognizes that the operation of empirical mode decomposition employs specific mathematical calculations. As such, this limitation, recites abstract mathematical concepts.)
reconstructing the segmented drill time data by combining the IMFs of different weights, thereby producing modified segmented drill time data (This limitation recites specific mathematical relationships (i.e. those of combining IMFs of different weights). Therefore, this limitation recites abstract mathematical concepts.)

Independent claims 9 and 17 represent variations of independent claim 1 and recite similar abstract elements. All dependent claims depend on independent claims 1, 9, or 17 and also recite their abstract limitations by virtue of their dependence. In addition, some of the dependent claims also recite their own abstract mathematical concepts and/or mental processes. For example, dependent claims 2, 7, 10, 15, and 18 further disclose limitations directed to the abstract mathematical concepts of decomposing data using empirical mode decomposition and reconstructing data by combining IMFs with different weights. 

With respect to step 2A, prong two, claims 1-20 recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” integrate the judicial exception into a practical application.

Claim 1
drilling a wellbore penetrating a subterranean formation (This is a real-world application that involves a particular machine (i.e. a drill).)
calculating an invisible lost time for the drilling based on the segmented drill time data and the modified segmented drill time data (Although this limitation is directed to “calculating,” it is not considered abstract but is rather considered indicative of integration into a practical application because it improves the functioning of a computer, or other technology or technical field (see MPEP 2106.05(a)). 

For the above reasons, independent claim 1 is not directed to a judicial exception. For similar reasons, independent claims 9 and 17 are also not directed to a judicial exception. By virtue of their dependency, all of the dependent claims are also not directed to a judicial exception. Claims 1-20 therefore qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the below limitations, when considered together, were not found, taught, or disclosed by the prior art. Independent claims 9 and 17 recite similar limitations. All other claims depend on independent claims 1, 9, and 17. 
decomposing the segmented drill time data into intrinsic mode functions (IMFs) using an empirical mode decomposition
reconstructing the segmented drill time data by combining the IMFs with different weights, thereby producing modified segmented drill time data
calculating an invisible lost time for the drilling based on the segmented drill time data and the modified segmented drill time data
As seen in the pertinent prior art cited below, empirical mode decomposition, which decomposes data into intrinsic mode functions, is well-known. However, the above limitations, when considered together as a whole, represent a very specific application of empirical mode decomposition that was not found, taught, or disclosed by the prior art.  
The closest piece of art found was Rodney (US PgPub 20110153217). It describes empirical mode decomposition as being well-known (paragraph 0012) and also presents the empirical mode decomposition in the context of drilling a wellbore, which is the same field of endeavor as the current claimed invention. However, Rodney does not disclose “reconstructing the segmented drill time data by combining the IMFs with different weights, thereby producing modified segmented drill time data,” nor does Rodney disclose, “calculating an invisible lost time for the drilling based on the segmented drill time data and the modified segmented drill time data.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US Pat 5983162) discloses computer implemented empirical mode decomposition method, apparatus and article of manufacture.
Huang (US Pat 6311130) discloses computer implemented empirical mode decomposition method, apparatus, and article of manufacture for two-dimensional signals.
Huang (US Pat 6381559) discloses empirical mode decomposition apparatus, method and article of manufacture for analyzing biological signals and performing curve fitting.
Huang (US Pat 6738734) discloses empirical mode decomposition apparatus, method and article of manufacture for analyzing biological signals and performing curve fitting.
Dubinsky et al (US Pat 6769497) discloses use of axial accelerometer for estimation of instantaneous rop downhole for lwd and wireline applications.
Huang (US PgPub 20030033094) discloses empirical mode decomposition for analyzing acoustical signals.
Huang et al (US PgPub 20080065337) discloses noise-assisted data analysis method, system and program product thereof.
Goswami et al (US PgPub 20090105956) discloses methodology and application of multimodal decomposition of a composite distribution.
Li et al (US PgPub 20130163839) discloses a signal and image analysis method and ultrasound imaging system.
Samuel et al (US PgPub 20140326449) discloses determining optimal parameters for a downhole operation.
Frangos et al (US PgPub 20150226049) discloses assessment, monitoring and control of drilling operations and/or geological-characteristic assessment.
Melkonyan (US PgPub 20160224757) discloses decomposition of non-statutory signals into functional components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        11/06/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862